Title: To George Washington from Jonathan Trumbull, Sr., 10 March 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



sir
Lebanon [Conn.] 10th March 1777

I acknowlege the Receipt of your Favr of the 3d inst. & obse[r]ve the Contents. I have wrote the Cloathr Genll by this Express & have stated what I understand to be our Condition relative to the Cloaths for our Nine & a Part of Battalions raising in this State & shall wait his Approbation & further Orders as mentioned in mine to him. The Stopping the Prize Cloathg passing thro this State, was done by Colo. Webb—as I was told agreable to your Orders—I have not interposed in the Matter.
Our new Inlisted Soldiers are under Inoculation—have heard of nothing unsuccessfull among them—I hope our Quota will be in a good Measure raised answerable to your Expectations—the Openings of the Spring & Beginning the necessary Business of it, will bring Them to a Choice—& I believe the old Soldiers will enter the Service with Alacrity.
I have this Day wrote to Genll Schuyler on the Paragraph relative to old Arms in the Stores abt Albany—hope some Relief from him on that Score—Have instructed a person in the Commissary General’s Employ now in Massachusetts State to purchase a Supply for Four Regts, if to be had—shall send out others in this State to purchase whatever Number can be Obtained—Indeed great Attention hath been had to that Article in this State, & no endeavours are wanting on our part.
Expect to give the necessary Orders to morrow to send in Capt. Luke and the Officers with him—and ’tis with pleasure I can inform major Wyllys, that his Parole will be released on the going in of Capt. Luke—I think it may be Best to send those Officers to New York—and shall send you the Captains Receipt when Obtained.

Enclosed are extracts from two Letters very surprisingly bro’t to Light—One from Govr Wentworth to his Sister Fisher the other from Jno. Cockran to his wife.
The Originals with Several Others I sent last week to the President of the Council at New Hampshire the Eight other Letters mentioned are not come to hand.
Eleven Ships lately appeared off the Harbour of New-London it was at first tho’t their intention was to pass up the Sound—Yesterday they hauled in between Fishers Island and the Main, are landing some Troops, and sitting up the Tents on the Island—One of the Ships is a large man of Warr & two Others Smaller—It may be their Design to take hold of New London & Secure to themselves that Harbour—Or else to get Wood & fresh provisions, possibly from the Main, hope they will be prevented.
Brigr Genl Knox’s Receipt for twenty thousand Dollars sent & paid to him agreable to your Request of the 11th Feby last—is inclosed—& youll replace the same in the Way which suits best. I am with Esteem And Regard sir Your most Obedient humble Servant

Jonth; Trumbull

